DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al. (20140247429) in view of Nozomu et al. (TW201514604).	
Ogino1 et al. disclose a light source module comprising a light source (10, 80), a first lens element (51), a reflector (60), a first diffuser (41c, 41e), and a second lens element (71), wherein the light source is configured to emit a light beam, the first lens element is configured to focus the light beam on a first focal point (figure 1, 60a), the reflector is disposed on a transmission path of the light beam, and the first lens element is located between the light source and the reflector (figure 1), the first diffuser is disposed between the first lens element and the reflector (figure 1), and the first diffuser comprises a first diffusion plate (figure 2) and a first drive mechanism (42), wherein the first diffusion plate is located at the first focal point or near the first focal point (figure 1), wherein the light beam is transmitted to the reflector by the first diffusion plate (figure 1), and the first drive mechanism is configured to drive the first diffusion plate to move or rotate, and the second lens element is provided with a second focal point (60b) located at a light-incident side, wherein the reflector is located at the light-incident side (figure 1).  However, Ogino et al. do not disclose that the first drive mechanism is disposed between the 
Nozomu et al. teach that the drive mechanism (50) is disposed between the diffusion plate and the lens element (figure 3).
It would have been obvious to one skilled in the art to arrange the drive mechanism of Ogino et al. disposed between the first diffusion plate and the first lens element, as taught by Nozomu et al., to safe space such that the projector can be more compacted.
With regards to the second focal point coinciding with the first focal point, to coincide the second focal point with the first focal point would have based on arranging the location between the diffusion plate, the lens, the reflector and the light source.  It would have been obvious to one skilled in the art to rearrange the diffuser plate, the lens, the reflector and the light source such that the second focal point is coincide with the first focal point to obtain optimized lumen image output since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
With regards to a distance between the first diffusion plate and the first focal point is less than or equal to 5 millimeters of claim 5, it would have been obvious to skilled in the art to have a distance between the first diffusion plate and the first focal point less than or equal to 5 millimeters to optimize the light image efficiency, since it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
With regards to claim 11, wherein the first drive mechanism of the first diffuser is configured to drive the first diffusion plate to rotate relative to a rotation axis (figures 2, 4, 5).
6.	Claims 2 to 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al. in view of Nozomu et al., as applied to claim 1 above, and further in view of Termanis (4148549).
	Ogino et al. as modified by Nozomu et al. disclose the invention substantially as claimed with the exception of disclosing a fixed diffuser disposed at the first focal point or near the first focal point and spaced apart from the first diffusion plate.

	It would have been obvious to one skilled in the art to dispose at the first focal point or near the first focal point and spaced apart from the first diffusion plate with a fixed diffuser, as taught by Termanis, to diffuse the light rays.
With regards to the fixed diffuser located between the first diffusion plate and the first lens element as claimed in claim 3, the particular location of the fixed diffuser located between the first diffusion plate and the first lens element, absent any criticality, is considered to be a choice of engineering skill or design that one skilled in the art would have been able to design or rearrange as necessitated by the specific requirements of a given application through routine engineering design technique or knowledge.  In re Japikse, 86 USPQ 70.  
With regards to a gap between the first diffusion plate and the fixed diffuser greater than or equal to 2 millimeters of claim 4, it would have been obvious to skilled in the art to have a gap between the first diffusion plate and the fixed diffuser greater than or equal to 2 millimeters and to optimize the light efficiency, since it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al. in view of Nozomu et al., as applied to claim 1 above, and further in view of Moore (4325637).
Ogino et al. as modified by Nozomu et al. disclose the invention substantially as claimed with the exception of disclosing an adjusting mechanism, the reflector disposed at the adjusting mechanism configured to drive the reflector to rotate relative to at least one axis.
Moore teaches an adjusting mechanism (17), and the reflector (15) disposed at the adjusting mechanism configured to drive the reflector to rotate relative to at least one axis (figure 1).
It would have been obvious to one skilled in the art to provide and dispose the reflector of Ogino et al. at an adjusting mechanism configured to drive the reflector to rotate relative to at least one axis, as taught by Moore, to adjust the angle of light.
8.	Claim 13 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al. in view of Nozomu et al. and Moore, as applied to claim 12 above, and further in view of Su et al. (20160097494)
Ogino et al. as modified by Nozomu et al. and Moore disclose the invention substantially as claimed with the exception of disclosing that the adjusting mechanism is configured to drive the reflector to rotate relative to a first axis and a second axis, and an axial direction of the first axis is perpendicular to an axial direction of the second axis as claimed in claim 13, the adjusting mechanism is configured to drive the reflector to rotate relative to a first axis and a second axis, and the first axis intersects the second axis at an optical axis of the first lens element as claimed in claim 14, the adjusting mechanism configured to drive the reflector to move along an axial direction of at least one axis as claimed in claim 15.
Su et al. teach that the adjusting mechanism configured to drive an adjustable reflector (120) in a projector (paragraph 0040, line 9) to rotate relative to a first axis and a second axis, and an axial direction of the first axis is perpendicular to an axial direction of the second axis (paragraph 0030, lines 5 to 6) as claimed in claim 13, the adjusting mechanism is configured to drive the adjustable reflector to rotate relative to a first axis and a second axis, and the first axis intersects the second axis at an optical axis of the first lens element (paragraph 0030, lines 4 to 7, paragraph 0029, lines 13 to 15) as claimed in claim 14, the adjusting mechanism configured to drive the adjustable reflector to move along an axial direction of at least one axis (paragraph 0030, lines 3 to 4) as claimed in claim 15.
	It would have been obvious to one skilled in the art to configure the adjusting mechanism of Ogino et al. as modified by Nozomu et al. and Moore to drive the reflector to rotate relative to a first axis and a second axis, an axial direction of the first axis perpendicular to an axial direction of the second axis, to drive the reflector to rotate relative to a first axis and a second axis, the first axis intersecting the second axis at an optical axis of the first lens element, to drive the reflector to move along an axial direction of at least one axis, as taught by Su et al., to direct the light rays to any directions as desired to optimize the light output efficiency.
9.	Claims 6 to 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 6 contains allowable subject matter including a third lens element disposed at a light exiting side of the second lens element and configured to focus the light beam from the second lens element on a third focal point, and a fixed diffuser disposed at the third focal point or near the third focal point in combination with all other features as claimed in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875